Citation Nr: 0607266	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  97-29 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION


The veteran served on active duty from June 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 2004, the Board, in pertinent part, remanded the 
issue currently on appeal for further development.  The case 
is now before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a cardiovascular disability.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in May 2003 and February 2005.  These letters collectively 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The RO's February 2005 VCAA letter contains a specific 
request that the veteran send copies of any relevant evidence 
that he has in his possession.  The veteran has not alleged 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in October 1997, as well as supplemental statements of 
the case (SSOCs) in July 1998, December 2003, and November 
2005, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his service connection claim.  Thus, the Board believes that 
appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the December 2003 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the December 2003 SSOC.  
For these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, and 
medical records from VA medical centers in Asheville, 
Chattanooga, and Murfreesboro, as well as relevant private 
medical records from Dr. Wood and Erlanger Medical Center.  
The RO afforded the veteran VA examinations in May 1997, 
December 1998, and October 2005.  The veteran has not 
indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, service 
medical records, VA medical evidence, and private medical 
evidence.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

When a chronic disease, such as arteriosclerosis, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The veteran asserts that he is entitled to service connection 
for a cardiovascular disability.  Based on the following 
discussion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran currently has 
a cardiovascular disability.

Upon enlistment, he reported a heart murmur, as well as 
childhood rheumatic fever.  During service, the veteran 
experienced a grand mal seizure following a strep throat 
infection, and had multiple complaints of chest pain.  EKGs 
performed in service were normal, and the veteran's 
separation examination report noted a heart murmur, but "no 
evidence of organic heart disease or rheumatic heart 
disease."  

The claims folder contains an October 2005 VA examination 
report which shows that the veteran does not currently have 
cardiovascular disease.  On the contrary, a 1997 private 
treatment report by Dr. Wood shows a diagnosis of rheumatic 
heart disease, secondary to the in-service strep throat 
infection.  

On review, the Board is inclined to give greater weight to 
the VA examiner, as opposed to the opinion of Dr. Wood.  
Despite Dr. Wood's diagnosis, the VA examiner essentially 
questioned whether the veteran ever had rheumatic fever to 
begin with, noting that the veteran's past medical history 
regarding possible rheumatic fever has been somewhat 
misinterpreted.  He explained that the veteran had a younger 
brother who died at the age of 4 months.  When the family 
spoke of the "baby" having rheumatic fever, it was unclear 
if they were referring to the veteran, the youngest surviving 
offspring, or the deceased baby.  The examiner stated that 
the veteran's older siblings did not recall the veteran being 
sick, hospitalized, or followed by physicians, during his 
childhood.  According to the examiner, even the veteran 
suspects that his family might have been referring to his 
deceased sibling, as having rheumatic fever.  

Given the apparent confusion regarding possible rheumatic 
fever and the fact that a diagnosis of rheumatic fever has 
never been objectively shown, the examiner suggests, and the 
Board finds, that Dr. Wood's diagnosis of rheumatic heart 
disease is partly based on the veteran's unsubstantiated 
reported history.  Thus, the probative value of Dr. Wood's 
medical opinion is significantly lessened to the extent it is 
based on an inaccurate factual premise.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Second, the 2005 VA examiner had the opportunity to conduct a 
recent examination of the veteran, as opposed to Dr. Wood, 
who examined the veteran almost a decade ago.  Finally, the 
VA examiner reviewed the entire claims folder, to include Dr. 
Wood's medical evidence.  While Dr. Wood stated that he 
reviewed the "patient's old records" and the March 1963 
enlistment examination report, there is no indication that he 
reviewed all of the service medical records and the remaining 
evidence in the veteran's claims folder.  Accordingly, the 
Board finds the VA examiner's opinion to be more-informed.  

The Board also acknowledges that the claims folder contains 
current diagnoses of chest pain (see October 1995 private 
consultation note and December 1998 VA examination report), 
however pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

In sum, the Board finds that a preponderance of the evidence 
is against a finding that the veteran currently has a 
cardiovascular disability.  The 2005 VA examiner stated that 
over the past forty years, the veteran has undergone numerous 
tests, to include chest x-rays, lung perfusion scan, EKGs, 
laboratories, stress tests, and heart catheterization, all of 
which are negative for any heart disease.  The examiner 
further noted that although the veteran has had multiple 
hospital admissions due to chest pain, there is no evidence 
showing that he ever had a myocardial infarction or 
congestive heart failure, nor has he ever required 
angioplasty or bypass surgery.  The examiner recommended no 
further testing, as the veteran's symptoms in the past 40 
years have remained unchanged and the examination of the 
heart was completely normal.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran believes that he currently has 
cardiovascular disease which is related to his period of 
military service, his opinion as to medical matters are 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).




ORDER
The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


